Title: William Smith to Abigail Adams, 1 October 1778
From: Smith, William (1755-1816),Codman, John Jr.,Codman & Smith (business)
To: Adams, Abigail



Madam
Boston 1st. Octr. 1778

I have received your Letter, respecting the Bill for £50. The way that you propose is as agreable to us as any. The Credit of the Bill no one can dispute. It will be proper to have the Bill drawn in the proper form. I have inclos’d 4 Bills of the same Tenor and Date for the £50 which you have only to sign. You mention some Bills that will become due in November if you have not engag’d them We shou’d be glad to have them and what other Bills you may receive.

Yr. affectionately,
Wm. Smith

  
PS 3rd. October. We have left a Blank in the Bills for the Place where Mr. Adams resides, as also for the manner in which you may choose to subscribe, both which, you will let us know, that it may be filld up, by the same hand, or draw other setts, yourself if you should Incline, in which the Inclosed may be some guide. If you should choose the time of payment, twenty or thirty days after sight we have no Objection, & are Madam, with great Respect & Esteem Yr. Most Obedt. Hume. Servts.,

Codman & Smith


Should be obliged by their Return as soon as Convenient, as intend writing by the Counts Express.

